      Case 3:19-cv-00269-BAJ-EWD          Document 1     05/01/19 Page 1 of 12



                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF LOUISIANA

ROBERT LEJA, Jr.,                            Case No. 3:19-cv-00269

v.

BROUSSEAU MANAGEMENT CO.,
L.L.C.; BROUSSEAU PROPERTIES,
L.L..C;         BROUSSEAU         –
GEORGETOWN, L.L.C.; BROUSSEAU
– CHARLESTOWN, L.L.C.; MONET
MANOR, L.L.C.; 669 MONET DRIVE,
L.L.C.; 4484 FLOYNELL DRIVE, L.L.C.;
402 AND 406 SOUTH 21ST STREET,
L.L.C.; 964 MAXIMILLIAN, L.L.C.;
31903 PAT’S LANE, L.L.C.; and BRIAN
D. BROUSSEAU


                      PLAINTIFF’S ORIGINAL COMPLAINT

                                       SUMMARY

        1.      Robert Leja, Jr. brings this lawsuit to recover unpaid overtime wages and

 other damages under the Fair Labor Standards Act (FLSA).

        2.      All Defendants are referred to jointly as “Brousseau Property Management.”

        3.      Brousseau Property Management failed to pay Leja overtime as required by

 federal law.

        4.      Instead, Brousseau Property Management paid Leja the same hourly rate for

 all hours worked, including those in excess of 40 in a workweek.

        5.      This action seeks to recover the unpaid wages and other damages owed to

 Leja by Brousseau Property Management.

                               JURISDICTION AND VENUE

        6.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C.

 § 1331 because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).
     Case 3:19-cv-00269-BAJ-EWD          Document 1      05/01/19 Page 2 of 12



       7.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Leja

worked for Brousseau Property Management in this District.

       8.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because all

Defendants reside in this District.

                                       PARTIES

       9.     Leja was, at all relevant times, an employee of Brousseau Property

Management.

       10.    At all relevant times, Leja was an hourly employee of Brousseau Property

Management.

       11.    Leja’s written consent is attached as Exhibit A.

       12.    Brousseau Management Co., L.L.C. is a Louisiana limited liability

company with its headquarters and principal place of business in East Baton Rouge Parish,

Louisiana. It may be served by service upon its registered agent, Brian D. Brousseau, 1014

Richland Ave., Baton Rouge, LA 70806, or by any other method authorized by law.

       13.    Brousseau Properties, L.L.C. is a Louisiana limited liability company with

its headquarters and principal place of business in East Baton Rouge Parish, Louisiana. It

may be served by service upon its registered agent, Brian D. Brousseau, 1014 Richland

Ave., Baton Rouge, LA 70806, or by any other method authorized by law.

       14.    Brousseau – Georgetown, L.L.C. is a Louisiana limited liability company

with its headquarters and principal place of business in East Baton Rouge Parish,

Louisiana. It may be served by service upon its registered agent, Brian D. Brousseau, 1014

Richland Ave., Baton Rouge, LA 70806, or by any other method authorized by law.




                                         -2-
     Case 3:19-cv-00269-BAJ-EWD          Document 1     05/01/19 Page 3 of 12



       15.    Brousseau – Charlestown, L.L.C. is a Louisiana limited liability company

with its headquarters and principal place of business in East Baton Rouge Parish,

Louisiana. It may be served by service upon its registered agent, Brian D. Brousseau, 1014

Richland Ave., Baton Rouge, LA 70806, or by any other method authorized by law.

       16.    Monet Manor, L.L.C. is a Louisiana limited liability company with its

headquarters and principal place of business in East Baton Rouge Parish, Louisiana. It may

be served by service upon its registered agent, Brian D. Brousseau, 1014 Richland Ave.,

Baton Rouge, LA 70806, or by any other method authorized by law.

       17.    669 Monet Drive, L.L.C. is a Louisiana limited liability company with its

headquarters and principal place of business in East Baton Rouge Parish, Louisiana. It may

be served by service upon its registered agent, Brian D. Brousseau, 1014 Richland Ave.,

Baton Rouge, LA 70806, or by any other method authorized by law.

       18.    4484 Floynell Drive, L.L.C. is a Louisiana limited liability company with

its headquarters and principal place of business in East Baton Rouge Parish, Louisiana. It

may be served by service upon its registered agent, Brian D. Brousseau, 1014 Richland

Ave., Baton Rouge, LA 70806, or by any other method authorized by law.

       19.    402 and 406 South 21st Street, L.L.C. is a Louisiana limited liability

company with its headquarters and principal place of business in East Baton Rouge Parish,

Louisiana. It may be served by service upon its registered agent, Brian D. Brousseau, 1014

Richland Ave., Baton Rouge, LA 70806, or by any other method authorized by law.

       20.    964 Maximillian, L.L.C. is a Louisiana limited liability company with its

headquarters and principal place of business in East Baton Rouge Parish, Louisiana. It may




                                         -3-
     Case 3:19-cv-00269-BAJ-EWD          Document 1     05/01/19 Page 4 of 12



be served by service upon its registered agent, Brian D. Brousseau, 1014 Richland Ave.,

Baton Rouge, LA 70806, or by any other method authorized by law.

       21.    31903 Pat’s Lane, L.L.C. is a Louisiana limited liability company with its

headquarters and principal place of business in East Baton Rouge Parish, Louisiana. It may

be served by service upon its registered agent, Brian D. Brousseau, 1014 Richland Ave.,

Baton Rouge, LA 70806, or by any other method authorized by law.

       22. Brian D. Brousseau is a natural person. He may be served by service upon her

at 1014 Richland Ave., Baton Rouge, LA 70806, or wherever he may be found.

       23. At all relevant times, Brian D. Brousseau was an owner of Brousseau

Management Co., L.L.C.; Brousseau Properties, L.L.C.; Brousseau – Georgetown,

L.L.C.; Brousseau – Charlestown, L.L.C.; Monet Manor, L.L.C.; 669 Monet Drive,

L.L.C.; 4484 Floynell Drive, L.L.C.; 402 and 406 South 21st Street, L.L.C.; 964

Maximillian, L.L.C.; and 31903 Pat’s Lane, L.L.C.

       24. At all relevant times, Brian D. Brousseau was a manager of Brousseau

Management Co., L.L.C.; Brousseau Properties, L.L.C.; Brousseau – Georgetown,

L.L.C.; Brousseau – Charlestown, L.L.C.; Monet Manor, L.L.C.; 669 Monet Drive,

L.L.C.; 4484 Floynell Drive, L.L.C.; 402 and 406 South 21st Street, L.L.C.; 964

Maximillian, L.L.C.; and 31903 Pat’s Lane, L.L.C.

       25. At all relevant times, Brian D. Brousseau was a member of Brousseau

Management Co., L.L.C.; Brousseau Properties, L.L.C.; Brousseau – Georgetown,

L.L.C.; Brousseau – Charlestown, L.L.C.; Monet Manor, L.L.C.; 669 Monet Drive,

L.L.C.; 4484 Floynell Drive, L.L.C.; 402 and 406 South 21st Street, L.L.C.; 964

Maximillian, L.L.C.; and 31903 Pat’s Lane, L.L.C.



                                         -4-
     Case 3:19-cv-00269-BAJ-EWD          Document 1        05/01/19 Page 5 of 12



       26. At all relevant times, Brian D. Brousseau exerted operational control over

Brousseau Management Co., L.L.C.; Brousseau Properties, L.L.C.; Brousseau –

Georgetown, L.L.C.; Brousseau – Charlestown, L.L.C.; Monet Manor, L.L.C.; 669 Monet

Drive, L.L.C.; 4484 Floynell Drive, L.L.C.; 402 and 406 South 21st Street, L.L.C.; 964

Maximillian, L.L.C.; and 31903 Pat’s Lane, L.L.C.

       27. Brousseau Management Co., L.L.C.; Brousseau Properties, L.L.C.; Brousseau

– Georgetown, L.L.C.; Brousseau – Charlestown, L.L.C.; Monet Manor, L.L.C.; 669

Monet Drive, L.L.C.; 4484 Floynell Drive, L.L.C.; 402 and 406 South 21st Street, L.L.C.;

964 Maximillian, L.L.C.; 31903 Pat’s Lane, L.L.C., and Brian D. Brousseau employed

and/or jointly employed Leja.

       28. Brousseau Management Co., L.L.C.; Brousseau Properties, L.L.C.; Brousseau

– Georgetown, L.L.C.; Brousseau – Charlestown, L.L.C.; Monet Manor, L.L.C.; 669

Monet Drive, L.L.C.; 4484 Floynell Drive, L.L.C.; 402 and 406 South 21st Street, L.L.C.;

964 Maximillian, L.L.C.; 31903 Pat’s Lane, L.L.C.; and Brian D. Brousseau are joint

employers for purposes of the FLSA. See 29 C.F.R. § 791.2.

                            COVERAGE UNDER THE FLSA

       29.    Brousseau Property Management was an employer of the Putative Class

Members within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       30.    Brousseau Property Management was and is part of an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       31.    During at least the last three years, Brousseau Property Management has

had gross annual sales in excess of $500,000.




                                         -5-
     Case 3:19-cv-00269-BAJ-EWD           Document 1     05/01/19 Page 6 of 12



          32.   Brousseau Property Management was and is part of an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of the FLSA,

29 U.S.C. § 203(s)(1).

          33.   Brousseau Property Management employs many workers, including Leja,

who are engaged in commerce or in the production of goods for commerce and/or who

handle, sell, or otherwise work on goods or materials that have been moved in or produced

for commerce by any person.

          34.   The goods and materials handled, sold, or otherwise worked on by Leja and

other Brousseau Property Management employees and that have been moved in interstate

commerce include, but are not limited to, computers and electronic devices.

                                         FACTS

          35.   Brousseau Property Management is a real estate property ownership and

management company located in Baton Rouge, Louisiana.

          36.   Leja began working for Brousseau Property Management in September

2015.

          37.   Leja was employed as doing maintenance work.

          38.   At all relevant times, Leja was an hourly employee of Brousseau Property

Management.

          39.   At all relevant times, Brousseau Property Management did not pay Leja a

salary.

          40.   At all relevant times, Brousseau Property Management did not pay Leja on

a fee basis.




                                          -6-
     Case 3:19-cv-00269-BAJ-EWD            Document 1   05/01/19 Page 7 of 12



        41.    At all relevant times, Brousseau Property Management paid Leja by the

hour.

        42.    At all relevant times, Brousseau Property Management paid Leja $17 or $20

per hour.

        43.    Leja reported the hours he worked to Brousseau Property Management on

a regular basis.

        44.    Leja’s hours are reflected in Brousseau Property Management’s records.

        45.    Brousseau Property Management paid Leja at the same hourly rate for all

hours worked, including those in excess of 40 in a workweek.

        46.    Leja normally worked more than 40 hours in a week.

        47.    For example, for the two-week period ending July 28, 2018, Leja worked

52.75 hours.

        48.    For that pay period, Brousseau Property Management paid Leja for 52.75

hours at his hourly rate of $20 an hour.

        49.    And for the two-week pay period ending October 13, 2018, Leja worked

72.75 hours.

        50.    So for that pay period, Brousseau Property Management paid Leja for 72.75

hours at his hourly rate of $20 an hour.

        51.    Thus, rather than receiving time-and-a-half as required by the FLSA, Leja

only received “straight-time” pay for overtime hours worked.

        52.    This “straight-time-for-overtime” payment scheme violates the FLSA.

        53.    Brousseau Property Management was well aware of the overtime

requirements of the FLSA.




                                           -7-
     Case 3:19-cv-00269-BAJ-EWD           Document 1       05/01/19 Page 8 of 12



       54.    Brousseau Property Management nonetheless failed to pay certain hourly

employees, such as Leja, overtime.

       55.    Brousseau Property Management’s failure to pay overtime to these hourly

workers was, and is, a willful violation of the FLSA.

                   ARBITRATION AND NECESSITY OF SUIT
    REGARDING BROUSSEAU MANAGEMENT CO., L.L.C. AND BRIAN BROUSSEAU

       56.    This isn’t the first time Brousseau Property Management has been sued for

overtime violations.

       57.    Joyce Dunn filed suit against Brousseau Property Management for the same

straight-time-for-overtime violation in January 2019. Dunn v. Brousseau Prop. Mgmt. Co.,

L.L.C., No. 3:19-cv-00051-JWD-EWD (M.D. La.).

       58.    Dunn’s case was filed as a putative collective action on behalf of all similarly

situated Brousseau Property Management employees—that is, those employees who were

also paid straight-time-for-overtime.

       59.    Leja was a member of that putative class.

       60.    Nonetheless—without informing the Court or Dunn’s counsel (that is,

counsel for the putative class)—Brousseau Management Co., L.L.C. and Brian Brousseau

solicited releases from employees of those two Defendants regarding claims against them

for the same FLSA causes of action at issue while the case was pending.

       61.    Upon information and belief, most or all of these employees, like Leja, were

not represented by counsel.

       62.    Brousseau Management Co., L.L.C. and Brian Brousseau knew these

employees did not have attorneys.




                                           -8-
     Case 3:19-cv-00269-BAJ-EWD            Document 1         05/01/19 Page 9 of 12



       63.    Brousseau Management Co., L.L.C. and Brian Brousseau knew these

employees qualified as putative class members in Dunn’s pending lawsuit.

       64.    Neither Brousseau Management Co., L.L.C. nor Brian Brousseau told these

employees and putative class members about Dunn’s pending lawsuit.

       65.    Neither Brousseau Management Co., L.L.C. nor Brian Brousseau fully

informed these employees and putative class members about their rights under the FLSA.

       66.    Neither Brousseau Management Co., L.L.C. nor Brian Brousseau fully

informed these putative class members about their rights regarding other causes of action,

injuries, or damages that were the subjects of the release.

       67.    Brousseau Management Co., L.L.C. and Brian Brousseau did not have the

releases supervised or approved by the Department of Labor or any court.

       68.    In addition, Brousseau Management Co., L.L.C. and Brian Brousseau

forced employees to sign arbitration agreements.

       69.    None of the other Defendants—Brousseau Properties, L.L.C.; Brousseau –

Georgetown, L.L.C.; Brousseau – Charlestown, L.L.C.; Monet Manor, L.L.C.; 669 Monet

Drive, L.L.C.; 4484 Floynell Drive, L.L.C.; 402 and 406 South 21st Street, L.L.C.; 964

Maximillian, L.L.C.; or 31903 Pat’s Lane, L.L.C.—were parties to the releases.

       70.    None of the other Defendants—Brousseau Properties, L.L.C.; Brousseau –

Georgetown, L.L.C.; Brousseau – Charlestown, L.L.C.; Monet Manor, L.L.C.; 669 Monet

Drive, L.L.C.; 4484 Floynell Drive, L.L.C.; 402 and 406 South 21st Street, L.L.C.; 964

Maximillian, L.L.C.; or 31903 Pat’s Lane, L.L.C.—were parties to the arbitration

agreements.




                                           -9-
    Case 3:19-cv-00269-BAJ-EWD           Document 1      05/01/19 Page 10 of 12



       71.    The arbitration agreement mandated arbitration before the Association of

Professional Arbitrators & Mediators (APAM).

       72.    Leja signed such an arbitration agreement.

       73.    Leja initiated arbitration with APAM on April 16, 2019.

       74.    The same date, Leja’s counsel sent a copy of the arbitration demand to

Brousseau Management Co., L.L.C. and Brian Brousseau’s counsel.

       75.    Even before that, Leja’s counsel sent tolling requests to Brousseau

Management Co., L.L.C. and Brian Brousseau’s counsel on April 9, 12, and 15, without

confirmation of the tolling agreement.

       76.    On April 30, Brousseau Management Co., L.L.C. and Brian Brousseau’s

counsel agreed to tolling.

       77.    One tolling agreement from April 30 was in writing.

       78.    Brousseau Management Co., L.L.C. and Brian Brousseau’s counsel then

claimed to retract that agreement the next day.

       79.    Brousseau Management Co., L.L.C. and Brian Brousseau will not agree to

tolling, despite repeated request.

       80.    None of Defendants will agree to tolling, despite repeated request.

       81.    This lawsuit is therefore necessary to toll Leja’s statute of limitations

regarding claims against Brousseau Management Co., L.L.C. and Brian Brousseau. E.g.,

Fonseca v. USG Ins. Svcs., Inc., 467 Fed.Appx. 260, 261 (5th Cir. 2012); Zarecor v. Morgan

Keegan & Co., Inc., 801 F.3d 882, 889 (8th Cir. 2015).




                                          - 10 -
    Case 3:19-cv-00269-BAJ-EWD              Document 1    05/01/19 Page 11 of 12



       82.     Leja has already agreed to arbitrate his claims against Brousseau

Management Co., L.L.C. and Brian Brousseau in favor of arbitration, consistent with the

arbitration provision at issue and the circumstances of this dispute.

       83.     Leja has been forced to file this lawsuit—and to incur attorneys’ fees and

costs—because neither Brousseau Management Co., L.L.C., nor Brian Brousseau, nor any

other Defendant, will consent to tolling.

                   CAUSE OF ACTION–OVERTIME VIOLATIONS OF THE FLSA

       84.     Leja incorporates all other allegations.

       85.     By failing to pay Leja overtime at 1.5 times his regular rates, Brousseau

Property Management violated the FLSA. 29 U.S.C. § 207(a).

       86.     Brousseau Property Management owes Leja the difference between the rate

actually paid and the proper overtime rate.

       87.     Because Brousseau Property Management knew, or showed reckless

disregard for whether, its pay practices violated the FLSA, Brousseau Property

Management owes these wages for at least the past three years.

       88.     Brousseau Property Management also owes Leja an amount equal to the

unpaid overtime wages as liquidated damages.

       89.     Leja is entitled to recover all reasonable attorneys’ fees, costs, and expenses

incurred in this action.

                                     RELIEF SOUGHT

       90.     Leja prays for judgment against Brousseau Property Management as

follows:

             (a)      For an order finding Brousseau Property Management liable for
                      violations of wage laws;



                                            - 11 -
Case 3:19-cv-00269-BAJ-EWD      Document 1        05/01/19 Page 12 of 12



     (b)   For a judgment awarding Leja all unpaid wages, liquidated damages,
           and/or penalty damages;

     (c)   For a judgment awarding Leja costs of this action;

     (d)   For a judgment awarding Leja attorneys’ fees;

     (e)   For a judgment awarding Leja pre- and post-judgment interest at the
           highest rates allowed by law; and

     (f)   For all such other and further relief as may be necessary and
           appropriate.

                                          Respectfully submitted,

                                                 /s/ Matthew S. Parmet
                                          By: ___________________________
                                                 Matthew S. Parmet, T.A.
                                                 Louisiana Bar # 32855
                                          PARMET PC
                                          PO Box 540907
                                          800 Sawyer St. (77007)
                                          Houston, Texas 77254
                                          phone 713 999 5228
                                          fax    713 999 1187
                                          matt@parmet.law

                                          Attorneys for Plaintiff




                                 - 12 -
